Citation Nr: 0938622	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  09-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability of the 
skeletal system to include as secondary to service-connected 
right ankle sprain.  

2.  Entitlement to an increased rating for right ankle 
sprain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  A disability of the skeletal system is not etiologically 
related to service or to service-connected right ankle 
sprain.

2.  The right ankle sprain causes no more than moderate 
limitation of motion; it does not cause marked limitation of 
motion or marked functional impairment.


CONCLUSIONS OF LAW

1.  A disability of the skeletal system was not incurred in 
or aggravated by service and arthritis may not be presumed to 
have been incurred therein, nor is a disability of the 
skeletal system proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

2.  The criteria for a rating in excess of 10 percent for 
right ankle sprain disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.51, 4.71a, Part 4, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's service 
connection claim, a VCAA letter was sent in February 2008 
which fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

With regard to the increased rating claim, a VCAA letter was 
sent in June 2008 which satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and a statement of the case (SOC) was 
provided to the claimant.  In this case, the Board finds that 
the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and as such, the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  

Further, according to Vazquez- Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a)  requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In this case, the June 2008 letter was Vazquez-Flores 
compliant.  Nevertheless, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments.  See Vazquez- Flores v. 
Shinseki, No. 08-7150 (Fed.Cir. Sept. 4, 2009).  So, those 
provisions cited above are no longer required.  

In any event, as to both issues, the Board finds that any 
deficiency in the notice to the claimant or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in March 2008 and May 2009.  38 C.F.R. 
§ 3.159(c)(4).  The examinations are adequate as the claims 
file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran, and provided pertinent 
findings and rationale.  In addition, as pertains to the 
increased rating claim, the findings are pertinent to the 
rating criteria.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in August 
2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit  has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is competent to report what comes to him through 
his senses such as general skeletal system problems such as 
pain.  In this case, the Veteran has made no specific 
contentions in that regard in conjunction with his claim.  
However, the Veteran reported having back and neck pain since 
service to VA examiners.  The Board finds that while the 
Veteran would be competent to report pain, he is not credible 
in his report of the duration of the symptoms because the 
documentary record dated from service until 1978, showed no 
complaints of back or neck pain even though the Veteran was 
reporting medical problems during that time.  Rather, the 
onset of back and neck pain is dated from 1978, after a post-
service car accident.  

Further, the March 2008 VA medical opinion addressed below is 
more probative that any statement of the Veteran as to the 
etiology of claimed skeletal disability since the issue at 
hand regarding etiology does not involve a simple medical 
assessment, but rather requires a complex medical assessment.  
See Jandreau; see also Woehlaert.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed after 
the effective date of the revised regulation (October 10, 
2006) and it applies.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reveal that the Veteran was 
treated for recurrent right ankle injuries.  Also, in 1953 
and 1954, the Veteran complained of bilateral knee pain after 
sustaining a fall.  X-rays were normal.  Otherwise, he also 
complained of mid-thoracic pain on one occasion in May 1954.  
The separation examination revealed that the musculoskeletal 
system, spine, upper, and lower extremities were all normal.  
Prior right ankle injury was noted.  The Veteran was 
separated from service in May 1955.

Post-service, almost two decades later, in November 1973, the 
Veteran was afforded a VA examination.  At that time, he 
complained of leg pain, but the physical examination was 
normal.  There were no complaints of neck or back problems 
nor was a disability diagnosed.  

The Veteran was treated at Ryder Memorial Hospital in 1978-
1979 for cervical myositis.  Likewise, the Veteran was 
hospitalized by VA in April 1978 to November 1978 for an 
acute psychotic episode/schizophrenia.  He was noted to have 
cervical and lumbar myositis at that time.  X-rays of the 
cervico-dorsal spine revealed mild spondylotic changes more 
marked in the cervical spine.  It was noted that the Veteran 
had been in a car accident in March 1978 and had sustained 
trauma to the occipital region, abdomen, and back.  In May 
1979, the Veteran was afforded a VA examination.  At that 
time, the Veteran reported that he sustained a fall during 
service which resulted in head trauma.  The examiner did not 
note that a skeletal injury was sustained.  The Veteran 
further reported being involved in a March 1978 accident 
during which he also injured his head.  The Veteran related 
that he additionally had cervical and low back pain.  The 
pertinent diagnosis was degenerative spondylosis, minimal, of 
the cervical and lumbar spine.  

In March 1998, the Veteran was afforded another VA 
examination which pertained to the ankles.  VA records 
further show that the Veteran complained of chronic back and 
right leg pain in October 1998.  It was noted that he had a 
history of herniated nucleus pulposus.  When the Veteran was 
seen in February 1999, he reported having multiple body pains 
which the Veteran related were due to an assault he had 
sustained within the past year and to a "long term" 
cervical condition.  No specific physical abnormalities were 
shown on examination.  

The Veteran was examined by VA in September 1999.  At that 
time, the Veteran related that he had experienced back and 
neck pain since an inservice injury where he injured his 
right leg (ankle).  Thereafter, he related that he further 
injured his back and neck after service in a car accident.  
The examiner, however, did not have records to review.  
Physical examination and x-rays were performed.  The 
diagnoses were cervical and lumbar osteoarthritis and 
degenerative joint disease; right L5 radiculopathy; and 
lumbar myositis.  

In March 2008, the Veteran was afforded a VA examination 
which included a review of the claims file.  The Veteran 
reported that he had experienced back and neck pain since he 
was on active duty.  Physical examination and x-rays were 
performed.  The x-rays revealed degenerative disc and joint 
disease of the cervical spine as well as mild osteopenia, 
straightening of the lumbar spine which might represented 
inflammatory changes or muscular spasm, and degenerative disc 
and joint disease of the lumbar spine.  The examiner opined 
that the Veteran did not have a skeletal system condition 
caused by or a result of residuals of a right ankle sprain.  
The rationale provided stated that there were 2 anatomical 
parts (the lumbar and cervical spine).  Also, the examiner 
opined that the cervical and lumbar pain disabilities were 
secondary to the aging process and not related to the right 
ankle sprain.  

Thereafter, the Veteran continued to complain of back pain.  
In May 2009, he was afforded a VA examination, but it 
pertained solely to the right ankle.  

At the outset, the Board notes that the Veteran is service-
connected for a right ankle disorder.  Thus, disability 
associated with the right ankle is not for consideration in 
the claim of service connection for a skeletal system 
disability.  Further, the Veteran previously claimed service 
connection for left leg and cervical spine disorders.  Both 
of these disorders were each last the subject of final RO 
decisions in June 1998 and December 2001, respectively.  See 
38 U.S.C.A. § 7105.  Thus, the matters of service connection 
for those disabilities including cervical arthritis, are not 
the subject of the current appeal.  Rather, the only matter 
before the Board in that regard is a "skeletal system" 
disability.  However, within the parameter of the current 
claim, is current "skeletal" impairment includes impairment 
of the cervical spine, as part of this claimed disorder.  On 
the recent VA examinations, the disabilities of the skeletal 
system were identified as lumbar and cervical spine 
disabilities.  Thus, the Board must consider, as a whole, 
whether a skeletal system disability is etiologically related 
to service and/or right ankle sprain.  

In sum, a "skeletal system" disorder was not identified 
during service.  Other than the right ankle, the Veteran 
variably complained of knee and back pain; however, his 
physical examination at separation was normal when the 
Veteran was discharged form service in May 1955.  Post-
service, the Veteran's VA physical examination in November 
1973 was also normal.  The record is negative for a skeletal 
system disability from service onward at that point.  The 
silence and the normal findings constitute negative evidence.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Several years later, following a car accident, the Veteran 
initially report low back and cervical pain in 1978, 
diagnosed as cervical and lumbar myositis as well as mild 
spondylotic changes more marked in the cervical spine.  When 
the Veteran was next examined by VA in 1979, x-rays resulted 
in a diagnosis of degenerative spondylosis, minimal, of the 
cervical and lumbar spine.  Thus, approximately 25 years 
after service, the Veteran had diagnosed disability of the 
musculoskeletal system.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Twenty years later, the Veteran reported having "body 
pains" which he has maintained since that time.  Although he 
indicated that he had experienced back and neck pain since an 
inservice injury where he injured his right leg (ankle), the 
record does not support what he told the examiners.  Rather, 
the record shows that even though he was examined, he did not 
complain of back or neck pain until subsequent to a 1978 car 
accident.  He later also apparently suffered a physical 
assault.  His assertions that his back and neck pain began 
during service are thus not credible and therefore do not 
establish a continuity of symptoms since service, as noted, 
in light of the documentary record which recorded his 
physical complaints, but which did not reflect back or neck 
complaints, much less a diagnosis of disability in that 
regard for decades after service.  

The current diagnoses include cervical and lumbar 
osteoarthritis and degenerative joint disease; right L5 
radiculopathy; and lumbar myositis.  Recent x-rays revealed 
degenerative disc and joint disease of the cervical spine as 
well as mild osteopenia, straightening of the lumbar spine 
which might represented inflammatory changes or muscular 
spasm, and degenerative disc and joint disease of the lumbar 
spine.  The VA examiner opined in March 2008 that these 
specific back and neck problems were related to the aging 
process and not the service-connected right ankle disability.  
The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).

Thus, as to direct service connection, the service records do 
not reveal a skeletal disability.  The post-service evidence 
shows that the Veteran has cervical and lumbar disabilities 
which include arthritis.  However, arthritis was not manifest 
during service or within the presumptive year.  The Veteran 
reported to examiners that he has had back and neck symptoms 
since service, but he is not credible in that regard and his 
assertions are therefore not probative.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).  Rather, the probative evidence, consisting of 
private and VA medical evidence shows that back and neck 
disabilities had their onset following a 1978 car accident.  
Further, the probative VA opinion indicated that currently 
diagnosed back and neck disabilities are related to the aging 
process and are not related in any way to the service-
connected right ankle disability.  This probative evidence 
establishes that there is no etiological connection between 
current back and neck disability and the service-connected 
right ankle disability.  Thus, the criteria for secondary 
service connection is also not met.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted on a direct, 
presumptive, or secondary basis for a skeletal system 
disability.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right ankle disorder is rated as 10 percent 
disabling under Diagnostic Code 5271.  Diagnostic Code 5271 
evaluates the ankle disability based on limitation of motion. 
Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, Code 5271.  Normal 
range of motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

In conjunction with his increased rating claim, the Veteran 
was afforded a VA examination in May 2009.  At that time, 
upon examination of the right ankle, it was noted that the 
Veteran did not have deformity, giving way, instability, 
episodes of dislocation or subluxation, locking, tendon 
abnormality, or flare-ups.  The Veteran did have pain, 
stiffness, weakness, incoordination, decreased speed of joint 
motion, tenderness, guarding of movement, one episode of 
effusion, and limitation of motion.  The Veteran was able to 
stand for 15-30 minutes and was able to walk for 1/4th of a 
mile.  He exhibited an antalgic gait.  On range of motion 
testing, the Veteran exhibited right dorsiflexion of zero to 
15 degrees and right plantar flexion of zero to 30 degrees.  
Although the Veteran had pain following repetitive motion, 
there was no additional limitations after three repetitions 
of motion.  There was no ankylosis.  The anterior posterior 
drawer test as well as the Tinel and right tarsal tunnel 
tests were negative.  

X-rays revealed no acute fracture or dislocations.  There was 
an inferior spur at the medial malleolus and several ill-
defined radiopacities within the soft tissue below the medial 
malleolus.  Calcaneal spurs were identified at the Achilles 
tendon insertion and insertion of the plantar aponeurosis.  
There were atheromatous vascular calcifications.  

The examiner noted that the Veteran was retired.  With regard 
to daily functioning, the Veteran was not impaired with 
regard to feeding; was mildly impaired with regard to 
toileting and grooming; was moderately impaired with regard 
to chores, shopping, recreation, traveling, bathing, 
dressing, and driving; and was prevented from performing 
sports.  

The Veteran has been assigned a 10 percent rating based on 
moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  This rating is consistent with his 
movement on dorsiflexion and plantar flexion.  The Board 
recognizes that the Veteran has pain as well as stiffness, 
weakness, incoordination, decreased speed of joint motion, 
tenderness, guarding of movement, and one episode of 
effusion.  However, despite these limitations, he was able to 
move and manipulate his right ankle to the indicated degrees.  
As noted, the Veteran is actually able to ambulate a quarter 
mile and retains significant motion ability.  DeLuca and the 
directives thereof have been considered.  The Veteran is 
currently receiving the minimum compensable rating for his 
right ankle.  This rating represents his limitation of motion 
and other symptoms.  Despite his contentions, the objective 
evidence does not show that he has marked limitation of 
motion or marked functional impairment of the ankle or the 
equivalent thereof.  As such, a higher 20 percent rating is 
not warranted.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
ankle disability with the established criteria found in the 
rating schedule for right ankle disability shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the disability itself markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected right ankle disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


Conclusion

In determining whether service connection and a higher rating 
are warranted for service-connected disability, VA must 
determine whether the preponderance of the evidence supports 
or is against the claims.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the service 
connection and increased rating claims.  


ORDER

Service connection for a disability of the skeletal system to 
include as secondary to service-connected right ankle sprain 
is denied.

An increased rating for right ankle sprain is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


